Citation Nr: 0700053	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  05-07 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than July 17, 2003, 
for an increased 10 percent disability rating for the 
residuals of a fracture to the right upper scapula and 
coracoid process.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1958 to August 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates the veteran initially submitted 
his claim for an increased rating in September 2000, but 
there is no factually ascertainable evidence demonstrating an 
increased rating was warranted prior to July 2003.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 17, 
2003, for an increased 10 percent disability rating for the 
residuals of a fracture to the right upper scapula and 
coracoid process have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
underlying claim by correspondence dated in April 2004.  
Adequate opportunities to submit evidence and request 
assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to this matter have been 
requested or obtained.  Because of the decision in this case, 
any deficiency in the initial notice to the veteran of the 
duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

VA law provides that the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2006).  An earlier effective 
date may be assigned when it is factually ascertainable that 
an increase in disability occurred and the claim for increase 
was received within one year from that date, but otherwise 
the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application.").  

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.151(a).  VA regulations also provide that the 
terms claim and application mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2005).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

In this case, the record shows that in correspondence 
received by the Buffalo RO on July 17, 2003, the veteran 
stated he had submitted a previous increased rating claim at 
another RO for his service-connected right shoulder disorder 
and that he had not gotten a response from them in over two 
years.  He requested his claim file be transferred and 
reopened.  In correspondence dated in May 2004 he reported 
that he had not received any treatment for his right shoulder 
disorder since the early 1980's, but that he used over-the-
counter medication for pain.  

On VA examination in June 2004 the veteran complained of pain 
on excessive use and in cold weather.  He reported flare-ups 
with golfing and snowmobile riding and stated he took pain 
relief medication approximately weekly during the winter and 
less often in the summer.  He also stated pain had been 
present for 40 years, but that it had gotten much worse over 
the last 20 years.  X-rays revealed mild degenerative disease 
in the right shoulder.  

An August 2004 rating decision granted an increased 10 
percent rating for the veteran's residuals of a fracture to 
the right upper scapula and coracoid process.  An effective 
date from July 17, 2003, was assigned.

In correspondence dated in September 2004 the veteran 
expressed disagreement with the assigned effective date.  He 
reported that he had previously submitted his increased 
rating claim to the RO in New York City around the year 2000.  
The veteran subsequently provided a copy of a VA Form 21-526 
signed on September 7, 2000, in essence, requesting 
compensation for a broken shoulder.  In March 2005, the 
veteran submitted a copy of correspondence dated June 7, 
2001, from the New York RO indicating they were processing 
his application for compensation. 

Based upon the evidence of record, the Board finds that the 
veteran initially submitted his increased rating claim to VA 
in September 2000, but that an effective date earlier than 
July 17, 2003, for an increased 10 percent disability rating 
for the residuals of a fracture to the right upper scapula 
and coracoid process is not warranted.  There is no factually 
ascertainable evidence demonstrating an increased rating was 
warranted prior to July 17, 2003.  In fact, the veteran 
reported in his May 2004 statement that he had not received 
any treatment for his service-connected right shoulder 
disorder since the 1980's.  

Although the veteran may genuinely and sincerely believe that 
his right shoulder disorder warranted an increased rating in 
2000, he is not a licensed medical practitioner and is not 
competent to offer medical opinions as to the extent of his 
disability.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
regrets that the initial claim was not more promptly 
adjudicated; however, the veteran's own opinion in this case 
as to the degree of symptoms he experienced in the past is 
not factually ascertainable evidence.  Therefore, his claim 
must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the claim.


ORDER

Entitlement to an effective date earlier than July 17, 2003, 
for an increased 10 percent disability rating for the 
residuals of a fracture to the right upper scapula and 
coracoid process is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


